TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00699-CV



                              Doriana Carmen Heady, Appellant

                                                v.

                                    Daniel Heady, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-FM-12-006734, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Doriana Carmen Heady has filed a document entitled “Withdrawal of

Notice of Appeal” in which she informs this Court that she no longer wishes to pursue this appeal.

We construe this document as a motion to dismiss the appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: November 14, 2014